              Case 19-01298-MAM           Doc 273      Filed 04/09/20      Page 1 of 6




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov
In re:                                                         Case No. 18-16248-BKC-MAM
                                                               Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
_______________________________________/
ROBERT C. FURR, not individually but                           ADV. NO. 19-01298-BKC-MAM
as Chapter 7 Trustee of the estate of
the Debtor, Chance & Anthem, LLC,
                Plaintiff,
v.
JEFFREY M. SISKIND, et al.
                Defendant/Counter-Plaintiff,
v.
ROBERT C. FURR, individually, JESUS
SUAREZ, ESQUIRE, and GENOVESE,
JOBLOVE AND BATTISTA, P.A.,
            Counter-Defendants.
________________________________________/
       JEFFREY M. SISKIND’S AMENDED ANSWER, AFFIRMATIVE DEFENSES
     AND COUNTERCLAIMS TO PLAINTIFF ROBERT C. FURR’S FIRST AMENDED
     COMPLAINT TO AVOID AND TO RECOVER FRAUDULENT TRANSFERS, FOR
       TURNOVER, FOR AN ACCOUNTING, SUBSTANTIVE CONSOLIDATION,
                INJUNCTIVE RELIEF AND FOR OTHER RELIEF
         NOW COMES Jeffrey M. Siskind (“Defendant”), pro se, and answers Plaintiff’s First

Amended Complaint to Avoid and to Recover Fraudulent Transfers, for Turnover, for an

Accounting, Substantive Consolidation, Injunctive Relief and for other Relief, and states:

         1.     The allegations made by Plaintiff in Counts 7, 8, 9, 11, 12, 15, 16,20, 23, 24, 25,

27, 28, 31, 32, 36, 39, 40, 41, 43, 44, 47, 48, 50, 53, 56, 57, 58, 60, 61, 64, 65, 67, 70, 73, 74, 75,

77, 78, 81, 82, 84 and 87 are denied. Strict proof is demanded.
              Case 19-01298-MAM           Doc 273      Filed 04/09/20     Page 2 of 6




       2.      Defendant further denies each and every of Plaintiff’s allegations against any

related defendant(s), whether said related defendants are characterized as Defendant’s alter

ego(s) or artifices, to the extent that Defendant owns a direct or beneficial interest in and/or

controls said related defendants.

       2.      As a First Affirmative Defense, Defendant states that all transactions which are

characterized as violative of any provision of the United States Bankruptcy Code or as otherwise

wrongful by the Chapter 7 Trustee (“Trustee”) were at all times legitimate business dealings.

The Trustee intentionally mischaracterized and conflated numerous transactions in order to

intimidate Defendant and others, and for the illegitimate purpose of obtaining negotiated

settlements on unsubstantiable claims which were advanced by the Trustee in bad faith.

       3.      As a Second Affirmative Defense, Defendant states that the Chapter 7 Trustee

committed fraud by wrongfully acquiring its interest in this case and it therefore lacks standing

to pursue any recovery on behalf of creditors and to obtain remuneration for itself and fees for its

agents and/or subcontractors, including attorneys and accountants. The fraud perpetuated by the

Trustee consisted of obtaining its role in this case by means which are inconsistent with the

manner in which Chapter 7 trustees are randomly assigned their functions by the Office of the

United States Trustee, which fraud was evidenced both by Steven Newburgh’s announcement to

his prospective clients that Robert Furr would serve as Trustee, which announcement was made

prior to the transfer of this case from the District of Maryland, and the absence of a listing for

this case in the random case assignment schedule. As a result of the Trustee’s fraud, this case

has been handled in a manner which is inconsistent with the duties of a Chapter 7 Trustee, which

inconsistency is exhibited by numerous false and unsubstantiable claims made against Defendant

and others, some but not all of which were made in the Trustee’s initial complaint and were then
              Case 19-01298-MAM          Doc 273      Filed 04/09/20     Page 3 of 6




‘dropped’ from the amended version. The fraud perpetuated by the Trustee has caused harm to

Defendant, both financially and reputationally, which was reasonably foreseeable, and has also

harmed the public’s perception of fair administration of justice by elucidating the allowance of

unfair practices within in the Southern District of Florida. The gravity of the fraud perpetuated

by the Trustee is sufficient reason for the Court to permit leave to Defendant to bring this

amended affirmative defense in accordance with Federal Rule of Civil Procedure 60(b) as

applicable to theses proceedings by Federal Rule of Bankruptcy Procedure 9024.

       4.      As a Third Affirmative Defense, Defendant states that the Trustee is pursuing

relief which it is not entitled to pursuant to the United States Bankruptcy Code by virtue of its

mischaracterizing legitimate business transactions, by fraudulently obtaining its role in this case

and by tainting the proceedings by bringing false and unsubstantiable claims in bad faith.

       The following COUNTERCLAIMS are brought by Defendant in his individual capacity

and to the extent that Defendant may have an interest in and/or control any related defendant:

       5.      Defendant counterclaims that the Trustee acquired its role in this matter by

fraudulent means, and that by doing so has damaged Defendant and others, both financially and

reputationally, and that said damages which were the direct and proximate result of the Trustee’s

fraud were reasonably foreseeable.

       6.      Defendant sues Counter-Defendant Robert C. Furr (“Furr”) individually for

defrauding Defendant by undertaking actions which were unauthorized and outside of the

protections afforded to Trustees because of the illegitimate manner in which Furr obtained his

role in this matter, which actions consisted of bringing false and unsubstantiable claims against

Defendant which claims caused financial and reputational damage to Defendant and Defendant’s

business interests. Said damages were the direct and proximate result of Furr’s actions and were
              Case 19-01298-MAM          Doc 273      Filed 04/09/20          Page 4 of 6




reasonably foreseeable.

       7.      Defendant sues Counter-Defendants Jesus Suarez, Esquire (“Suarez”) and

Genoese Joblove & Battista, P.A. (“Genovese”) for intentionally assisting Furr in undertaking

actions which were unauthorized and outside of the protections afforded to Trustees because of

the illegitimate manner in which Furr obtained his role in this matter, which actions were

comprised of bringing false and unsubstantiable claims against Defendant which caused financial

and reputational damage to Defendant and Defendant’s business interests; damages which were

the direct and proximate result of Furr’s actions and were reasonably foreseeable. At all times

relevant, Suarez and Genovese knew that the Trustee has acquired his role in this matter

illegitimately but joined their efforts with those of the Trustee in order to wrongfully seek

settlements from Defendant and others on unsubstantiable claims. Actions undertaken by the

Trustee, Suarez and Genovese comprised a scheme within which said Counter-Defendants

undertook an illegal conspiracy against Defendant and others tantamount to extortion. Because

said Counter-Defendants’ actions were undertaken with knowledge and intent to affect the

machinery of justice, they also constitute a fraud on the court which precludes any recovery.

       WHEREFORE, Defendant prays that this Court deny each and every allegation brought

by Plaintiff, and brings these amended Affirmative Defenses and Counterclaims, and requests

such other and further relief as appropriate.

                                _______/s/ Jeffrey M. Siskind_______
                                Jeffrey M. Siskind, Esq. FBN 138746

                           1629 K Street, Ste. 300, NW Washington, DC 20006
                       113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                         3465 Santa Barbara Drive Wellington, Florida 33414

                                    TELEPHONE (561) 791-9565
                                    FACSIMILE (561) 791-9581
                                    Email: jeffsiskind@msn.com
           Case 19-01298-MAM          Doc 273     Filed 04/09/20    Page 5 of 6




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
April 9, 2020 upon all creditors and parties in interest registered to receive electronic
notification on this case via the Court’s Case Management/Electronic Case Filing System
and/or email as reflected on the Service List below.

                             _______/s/ Jeffrey M. Siskind_______
                             Jeffrey M. Siskind, Esq. FBN 138746
             Case 19-01298-MAM        Doc 273     Filed 04/09/20   Page 6 of 6




SERVICE LIST:

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and
Credit Unions, Incorporated
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant OB Real Estate Holdings 1732, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Nancy Coleman on behalf of Robert Gibson
ncoleman@bartizcolman.com

Frank Zokaites, frank@zokaites.com

Robert Gibson, intelexigent@gmail.com
